DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 14-20 and 222 are rejected under 35 U.S.C. 103 as being unpatentable over VanRijswijck et al. (US 6,120,488) and further in view of Tee, Jr. et al. (US 2010/0222757).
	With reference to claim 1, VanRijswijck et al. (hereinafter “VanRijswijck”) discloses a panty liner (col. 5, line 17) comprising an absorbent body (44) having an outer periphery (figures 3 and 8) and a topsheet (38) that comprises a nonwoven (i.e., carded) material (col. 10, lines 40-41) arranged to be contact with skin of a user during use of the absorbent product (col. 8, line 66 to col. 7, line 3), wherein the nonwoven material comprises fibers wherein the fibers have a coarseness of from 0.1 to 10 dtex (2.2 denier) as set forth in col. 10, lines 42-44. The topsheet has a first (absorbent facing) side and a second (wearer facing) side where the entire first side, including a central portion thereof, faces the absorbent body upper and lower side, as shown in the figures – see especially figure 1.  VanRijswijck also disclose that the second, wearer 
VanRijswijck discloses that the barrier cuffs are coated with a skin care composition (col. 19, line 66 to col. 20, line 1). The barrier cuff is an integral extension of the topsheet wherein the topsheet/barrier cuff is disclosed as one continuous and undivided element (col. 13, lines 37-41), thereby providing the topsheet with the skin care composition (72,872) located only on a part of the topsheet (62,806,808) that lies outside of the absorbent body (i.e. barrier cuffs) as shown in figure 3. The barrier cuffs may be considered to lie beyond of the absorbent body because they are arranged over the plane of the absorbent core in figure 3 and laterally beyond the periphery of the core in figure 8. 
The intended use language is noted (i.e., line 15 of the claim stating when the product is being worn). Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 In this case, VanRijswijck provides the same structure. The part of the topsheet that lies beyond the outer periphery of the absorbent body would not considered to be between the absorbent body and the user because it is located beyond the periphery of the absorbent body and therefore could not be between the absorbent body and the user. See, for example, figure 8.

	The difference between VanRijswijck and claim 1 is the explicit recitation that the lubricating coating composition decreases the wettability of the fibers.
Tee, Jr. et al. (hereinafter “Tee”) teaches an absorbent article including a lubricating coating composition chosen from silicone oils as set forth in [0006].
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with silicone oil as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006].
	With respect to claims 2 and 12, VanRijswijck discloses an absorbent product wherein the fibers have a coarseness as claimed through the disclosure of fibers having 2.2 denier as set forth in col. 10, lines 42-44.
With respect to claim 3, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 3 is the provision that the lubricating coating composition is chosen from silicone oils.

It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with silicone oil as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006]. 
With respect to claim 4, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 4 is the provision that the lubricating coating composition is polydimethylsiloxane.
Tee teaches an absorbent article wherein the lubricating coating composition is polydimethylsiloxane as set forth in [0050]. 
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with polydimethylsiloxane as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006] and in [0050]. 
With respect to claim 5, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 5 is the provision that the lubricating coating composition has a water content less than 5.0 weight percent.

It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with polydimethylsiloxane as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006] and in [0050]. 
With respect to claim 6, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 6 is the provision that the lubricating coating composition is present in a specific amount.
Tee teaches the use of the lubricating coating composition in the claimed amount as set forth in [0050].
It would have been obvious to one of ordinary skill in the art to provide the nonwoven of VanRijswijck with the specific amount of lubricating coating composition as taught by Tee in order to provide the nonwoven with the desired degree of imperviousness as taught by Tee in [0050]. 
With respect to claim 7, VanRijswijck discloses an absorbent product wherein the coating is applied via printing as set forth in col. 33, line 46-52. 
The difference between VanRijswijck and claim 7 is the provision that the lubricating coating composition is applied to 20%-100% of the total surface area.

	As to claim 8, VanRijswijck discloses an absorbent product wherein the nonwoven is produced as claimed as set forth in col. 6, lines 37-40.
With respect to claim 9, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 9 is the explicit recitation that the nonwoven comprises SMS.
Tee teaches a nonwoven comprising SMS as set forth in [0005].
It would have been obvious to one of ordinary skill in the art to provide the nonwoven of VanRijswijck with SMS as taught by Tee in order to improve the liquid imperviousness of the nonwoven as taught by Tee in [0005]. 
	Regarding claim 10, VanRijswijck discloses a product having a basis weight as claimed as set forth in col. 10, lines 47-48.
	With respect to claims 14, VanRijswijck discloses the absorbent product comprising a chassis having a front (22) and rear (24) panel (figure 1) and absorbent body (44) having a wetting zone (see annotated figure 1 below) for receiving urine and 

    PNG
    media_image1.png
    764
    1133
    media_image1.png
    Greyscale


With respect to claims 15, VanRijswijck discloses an absorbent product wherein nonwoven material is in a region (62) outside of the absorbent body as explained in the rejection of claim 1.
With respect to claims 16, VanRijswijck discloses an absorbent product further comprising a waist region (32) , hip region (24), standing gathers (1104) and leg openings (see annotated figure 1) and the nonwoven material is comprised in at least 
With respect to claims 17, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1. VanRijswijck anticipates the use of suspension systems such as a belt as set forth in col. 17, lines 54-59.
The difference between VanRijswijck and claim 17 is the provision that the absorbent product includes a belt attached to the chassis or a belt being separate from the chassis arranged to be attachable to the chassis, wherein the nonwoven is comprised in the belt on a side of the belt arranged to be in contact with skin.
Tee teaches an absorbent product (10) including a belt as set forth in [0018] through the incorporation [0084] of US 6,120,487 to Ashton.
Ashton teaches an absorbent product including a belt (42,44) attached to the chassis (figure 1) wherein the belt comprises a nonwoven material as set forth in col. 5, lines 29-36.
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with the belt as taught by Tee in order to provide an article with improved fit as taught by Ashton in col. 5, lines 15-17.
It would have been also been obvious to one of ordinary skill in the art to provide the nonwoven belt as taught by Tee on a side arranged to be in contact with the skin in 
	With respect to claim 18, VanRijswijck discloses an absorbent product further comprising a topsheet (38), an absorbent body (44) and a backsheet (42), and wherein the nonwoven material is comprised in the topsheet and/or the backsheet of the absorbent product as set forth in col. 10, lines 40-54. 
With respect to claims 19, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 19 is the explicit recitation that the nonwoven materials has lower friction values than a nonwoven material without the coating composition and/or specific fiber coarseness.
VanRijswijck in view of Tee teach a nonwoven material having the same percentage of fibers, treated with the same lubricating composition and having the same fiber coarseness as set forth in the rejection of claims 1 and 3-4.
One of ordinary skill in the art at the time of the invention would reasonably expect the nonwoven of VanRijswijck in view of Tee to produce the same result if subjected to the same testing as recited in claim 19 because the nonwoven of VanRijswijck in view of Tee is identical to that as set forth in the instant application.
"Products of identical chemical composition can not have mutually exclusive properties." 

	With reference to claim 20, VanRijswijck discloses a method including adding a nonwoven material to a panty liner (col. 5, line 17) and skin of a user (abstract)  wherein the nonwoven (i.e., carded) material (col. 10, lines 40-41) comprises fibers having a coarseness of from 0.1 to 10 dtex (2.2 denier) as set forth in col. 10, lines 42-44.
VanRijswijck discloses that the barrier cuffs are coated with a skin care composition (col. 19, line 66 to col. 20, line 1). The barrier cuff is an integral extension of the topsheet wherein the topsheet/barrier cuff is disclosed as one continuous and undivided element (col. 13, lines 37-41), thereby providing the topsheet with the skin care composition (72) located only on a part of the topsheet (62) that lies outside of the absorbent body (i.e. barrier cuffs) as shown in figure 3. The barrier cuffs may be considered to lie beyond of the absorbent body because they are arranged over the plane of the absorbent core in figure 3 and laterally beyond the periphery of the core in figure 8. 
The intended use language is noted (i.e., line 13 of the claim stating when the product is being worn). Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 In this case, VanRijswijck provides the same structure. The part of the topsheet that lies beyond the outer periphery of the absorbent body would not considered to be between the absorbent body and the user because it is located beyond the periphery of 
 Additionally, VanRijswijck discloses that the skin care composition may be disposed on channel portion 704, which is also located outside of the absorbent body, as set forth in col. 19, lines 23-27 and as shown in figure 7.   The topsheet/barrier cuff is a surface arranged to be in contact with a skin of a user during use of the absorbent product as set forth in col. 17, lines 11-16. VanRijswijck also recognizes solid/semi-solid compositions such as balsam oil, cod liver oil and petrolatum as suitable materials for the skin care composition as set forth in col. 25, lines to 16-40.
The difference between VanRijswijck and claim 20 is the explicit recitation that the lubricating coating composition decreases the wettability of the fibers.
Tee teaches an absorbent article including a lubricating coating composition chosen from silicone oils as set forth in [0006].
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with silicone oil as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006].
Claims 11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over VanRijswijck et al. (US 6,120,488) in view of Tee, Jr. et al. (US 2010/0222757) and further in view of Mizutani et al. (US 2001/0053899).
With reference to claim 11, VanRijswijck in view of Tee teach the invention substantially as claimed as set forth in the rejection of claim 1.

The difference between VanRijswijck and claim 11 is the provision that the absorbent fibers are present in an amount comprising 2-10%.
Mizutani et al. (hereinafter “Mizutani”) teaches an analogous absorbent article including a topsheet with absorbent/hydrophilic (i.e., cotton) fibers [0037] and non-absorbent/hydrophobic (i.e., polyethylene) fibers [0042] wherein the hydrophilic fibers are present in an amount between 2% and 30% as set forth in [0018].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent fibers of VanRijswijck in the amount as taught by Tee in order to have a better dispersement of the fibers within the sheet as taught by Mizutani in [0018].
  With reference to claims 23-24, see the rejection of claim 11.

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
Applicant argues that VanRijswijck includes no specific description of a panty liner with barrier cuffs. The examiner disagrees.  VanRijswijck specifically recites “an absorbent article having one or more cuffs” in col. 3, lines 22-23. Following this, VanRijswijck specifically defines an absorbent article as a pantiliner in col. 5, line 17.

When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) 
Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). See MPEP 2131.02
In this case, the panty liner is specifically named as an absorbent article and an absorbent article is specifically recited to include cuffs.  As such, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781